 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20           Page 1 of 11 PageID 187


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

DEVAN RODEZ CASTEEL,                      §
                                          §
             Petitioner,                  §
                                          §
v.                                        §   Civil Action No.4:17-CV-663-Y
                                          §
ERIC WILSON, Warden,                      §
FMC-Fort Worth,                           §
                                          §
            Respondent.                   §

                                 OPINION AND ORDER

       Before the Court is a Petition for a Writ of Habeas Corpus

under U.S.C. § 2241 filed by petitioner Devan Rodez Casteel, along

with    a   brief    in        support.(Pet.(doc.1);       Brief(doc.    2).)    The

respondent filed a response with an appendix.(Resp.(doc. 13);

App.(doc.    14-1)        at   1-55).)   Cateel    filed    a   reply   (doc.   15),

Respondent filed a sur-reply (doc. 19), and Casteel then filed an

objection    to     the    sur-reply     (doc.    20).   After   considering     the

pleadings, the record, the relief sought by Casteel, and the

applicable law, the Court concludes that the § 2241 petition must

be DENIED.



I.   BACKGROUND

       A.    State and Federal Charges and Sentencing

       On September 12, 2008, Casteel was arrested on state charges

of possession of stolen property and held at the Pottawattamie

County jail.(App.(doc. 14-1) at 3-4.) He was later charged with
 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20    Page 2 of 11 PageID 188


theft and violation of probation.(Id. at 8-9.) On September 16,

2008, a $5000 cash bond was set, but Casteel never made bond, so he

remained in Fremont County custody until he was, on October 7,

2008, transferred to Page County.(Id. at 3-6; 11; 14-15; 17.)

      On December 23, 2008, Casteel was transferred to federal

custody pursuant to a writ of habeas corpus ad prosequendum. (Id.

at 19.) He was returned to the Page County jail in satisfaction of

the writ on that same day.(Id.) Between December 23, 2008, and

October 21, 2010 (the date of federal sentencing as noted below),

Casteel was transferred to federal custody pursuant to writs of

habeas corpus ad prosequendum on several occasions.(Id. at 20.)

      On March 23, 2009, the Fremont County theft charge was

dismissed.(Id. at 8.) On July 1, 2009, Casteel, while already in

custody, was arrested by Page County, Iowa law enforcement officers

for first-degree robbery in case number FECR103530. (Id. at 36.)

      On October 21, 2010, in the United States District Court for

the   Southern    District   of   Iowa,      Casteel   pleaded    guilty   to

carjacking, in violation of 18 U.S.C. § 2119, and using or carrying

a firearm in relation to a violent crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii) in case number 1:08-CR-053-002.(Id. at 22.)

Casteel   was    sentenced   to   an    aggregate   term   of    162   months’

imprisonment.(Id. at 22-23.) The judgment was silent as to whether

the federal term of imprisonment was to be served concurrently with

any state sentence.(Id. at 23.) On February 8, 2011, an amended


                                       -2-
 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20         Page 3 of 11 PageID 189


judgment was entered to modify the restitution portion of the

order. (Id. at 29, 33.) The amended judgment was also silent as to

whether     the     162-month     federal    sentence     was    to   be    served

concurrently with any state sentence.(Id. at 30.)

       On May 2, 2011, pursuant to a plea agreement, Casteel pleaded

guilty to the state charge of trespass, rather than robbery, in

case number FECR103530, and was sentenced to 365 days in jail, to

run concurrently to his sentence in case number FE103350 and to the

federal sentence already imposed.(Id. at 36.)                That same day, the

charges     in    case   number   FE103350   were   dismissed.(Id.         at   39.)

Casteel’s 365-day state sentence was satisfied on the day of

sentencing based on prior state-custody credit from October 7,

2008, until October 6, 2009. Casteel was released to a federal

detainer on May 4, 2011, to commence service of the previously

imposed federal sentence in case number 1:08-CR-053-002.(Id. at 17;

20.)

       B.    BOP Administrative         Review      of    the    Calculation of
             Casteel’s Sentence

       In early 2017, Casteel filed an administrative-remedy request

with the Bureau of Prisons (“BOP”) asserting that he was entitled

to presentence-custody credit and a retroactive designation to a

state institution. The BOP reviewed Casteel’s request under the

factors imposed by 18 U.S.C. § 3621(b) to determine if a nunc-pro-

tunc designation was appropriate, consistent with Program Statement

5160.05 (“Designation of State Institution for Service of Federal

                                       -3-
 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20    Page 4 of 11 PageID 190


Sentence”), and the procedure set out in Barden v. Keohane, 921

F.2d 476, 478 (3rd Cir. 1990). (App. (doc. 14-1) at 50); see Pierce

v. Holder, 614 F.3d 158, 160 (5th Cir. 2010)(discussing the “Barden

procedure” as recognizing that “[w[here a federal sentence was

imposed before a state sentence, the BOP may indirectly award

credit for time served in state prison by designating nunc pro tunc

the state prison as the place in which the prisoner serves a

portion of his federal sentence”)(citing Barden, 921 F.2d at

480)(other   citations    omitted).      Applying   §    3621(b),   the   BOP

considered   the    resources     of    the   facility   contemplated     for

incarceration,     the   nature   and    circumstances    of   Petitioner’s

offense, the history and characteristics of the Petitioner, any

statement by the court that imposed his sentence, and any pertinent

policy statement issued by the Sentencing Commission pursuant to 28

U.S.C. § 994(a)(2).(Id.)

     On June 14, 2017, as part of that review, the BOP sent a

letter to a judge of Casteel’s federal sentencing court, the

Honorable Robert W. Pratt, requesting a statement of the court’s

position on a retroactive designation of Casteel to a state

institution for service of the respective sentence. (Id. at 45.)

Judge Pratt responded, indicating that Casteel’s federal and state

sentences should run consecutively. (Id. at 48.) After reviewing

Casteel’s case history under the factors detailed in § 3621(b),

including the response from Judge Pratt, the BOP determined a


                                       -4-
  Case 4:17-cv-00663-Y Document 21 Filed 06/02/20          Page 5 of 11 PageID 191


retroactive concurrent designation was not appropriate. (Id. at

50.)

       The   respondent    acknowledges      that     in    reviewing    Casteel’s

sentence computation for the response to this § 2241 petition, the

BOP discovered that Casteel should have been awarded prior custody

credit for the period of September 12, 2008, through October 6,

2008. Resp. 4, ECF No. 13. As a result, the BOP updated Casteel’s

sentence computation to reflect this additional prior-custody

credit.(App.(doc. 14-1) at 55.) Casteel has thus been credited with

prior-custody credit from September 12, 2008, to October 6, 2008,

and from October 7, 2009, to May 3, 2011. (Id.) Casteel’s current

projected release date is March 16, 2021.1



II.    CLAIMS FOR RELIEF.

       Casteel initially claimed that he was denied pre-custody

sentence credit for the period of September 11, 2008, through

October 21, 2010.(Brief (doc. 2) at 3.) Casteel acknowledges,

however, that after filing an administrative remedy, he received

credit     for   the   period   from   October   7,    2009,      through   May   3,

2011.(Id. at 19.) As shown above, the BOP also credited Casteel’s

federal sentence for the period from September 12, 2008, to October

6, 2008. Thus, Casteel continues to seek sentence credit only for



       1
       See www.bop.gov (Devan Rodez Casteel Inmate Number 10868-030),last visited
May 21, 2020.

                                       -5-
 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20   Page 6 of 11 PageID 192


the period from October 7, 2008, to October 6, 2009. He also

complains of the BOP’s failure to issue a nunc-pro-tunc sentence

designation. (Reply, ECF No. 15.)



III. ANALYSIS

     A.   Casteel’s Challenge to the BOP Sentence Computation

     The sovereign that first arrests an offender is the sovereign

with primary jurisdiction over the offender, and that sovereign

retains primary jurisdiction until it is relinquished. United

States v. Cole, 416 F.3d 894, 897 (8th Cir. 2005); Taylor v. Reno,

164 F.3d 440, 444–45 (9th Cir. 1998); Floyd v. Berkebile, No.

3:05-CV-2489, 2008 WL 153494, at *2 (N.D. Tex. Jan. 15, 2008);

Wilson v. Morris, No. Civ. A. 104-CV-777, 2006 WL 573021, at *3

(E.D. Tex. Mar. 7, 2006). Primary jurisdiction may be relinquished

by dismissal of charges, release on bail, parole, or expiration of

the offender’s sentence. See, e.g., Cole, 416 F.3d at 897. Once a

sovereign relinquishes primary jurisdiction over an individual,

another sovereign may assume primary jurisdiction over that person.

     Primary jurisdiction is not relinquished, however, when an

inmate is borrowed from the custody of the state via a writ of

habeas corpus ad prosequendum. Id.; Taylor, 164 F.3d at 445; Floyd,

2008 WL 153494, at *3 (citing Causey v. Civiletti, 621 F.2d 691,

693(5th Cir. 1980)). The purpose of a writ of habeas corpus ad

prosequendum is to permit the receiving jurisdiction to borrow an


                                   -6-
 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20            Page 7 of 11 PageID 193


inmate    from    another   jurisdiction         for   purposes     of   conducting

criminal proceedings. Following the completion of the criminal

proceedings, the receiving jurisdiction returns the inmate to the

jurisdiction from which he was borrowed pursuant to the writ. Thus,

the jurisdiction that “loans” an inmate to another for prosecution

does not relinquish primary jurisdiction over that inmate. See

Cole, 416 F.3d at 896–97.

     Under this authority, an inmate’s federal sentence does not

begin to run on the date that he is borrowed from the primary

jurisdiction of the state for federal prosecution via a writ of

habeas corpus ad prosequendum. See Cole, 416 F.3d at 897. Rather,

the state maintains primary jurisdiction over the inmate, and the

inmate    is     returned   to    state    custody      following      the   federal

prosecution. The inmate’s federal sentence commences once the

inmate is relinquished from the primary jurisdiction of the state

and the inmate is received into federal custody for service of the

federal sentence. 18 U.S.C. § 3585(a); Cole, 416 F.3d at 897.

     In    this     case,   the    State        of   Iowa    established     primary

jurisdiction over Casteel on September 12, 2008, when he was

arrested by state authorities. (App.(doc. 14-1), at 3-4.) The state

maintained primary jurisdiction over Casteel while he was brought

into federal court pursuant to the writ of habeas corpus ad

prosequendum. (Id. at 19-20; 22-23.) Although Casteel was sentenced

in the federal proceeding on October 21, 2010, he remained under


                                          -7-
 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20    Page 8 of 11 PageID 194


the primary jurisdiction of the State of Iowa, and returned to

state authorities to complete his state sentences.

        Iowa then relinquished primary jurisdiction over Casteel on

May 2, 2011, as his state obligation was satisfied on application

of prior-custody credit and Casteel was released by the state.

(App.    (doc.   14-1   at   39-41.)   Casteel’s   federal   sentence   then

commenced on May 4, 2011, when he was transferred to the custody of

the United States marshal to begin service of his federal sentence.

(Id.     at   54-55.)   Casteel   remained   under    the    primary    state

jurisdiction while on writ of habeas corpus ad prosequendum.

        Casteel received credit for all time spent in presentence

custody that was not applied to a state sentence. The period from

September 12, 2008, to October 6, 2008, was applied to Casteel’s

federal sentence as prior-custody credit because it was not applied

to any other sentence. (App. (doc. 14) at 55.) Likewise, the period

from October 7, 2009, to May 3, 2011, was also applied to Casteel’s

federal sentence.(Id.) The period of October 7, 2008, to October 6,

2009, however, was applied to Casteel’s state sentences in case

numbers FECR103350 and FECR103530.(App.(doc. 14-1) at 40-41.) Thus,

Casteel was not entitled to and was not given credit towards his

federal sentence for the period from October 7, 2008, though

October 6, 2009.(Id.) Casteel’s federal sentence commenced May 4,

2011, the day he arrived in the marshal’s custody and in exclusive

federal jurisdiction.


                                       -8-
 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20         Page 9 of 11 PageID 195


        In sum, the Court finds that all custody credit has been

appropriately applied to Casteel’s federal sentence.

        B.     Casteel’s Challenge to the BOP’s Failure to Issue a Nunc
               Pro Tunc Sentence Designation

        Casteel also argues that his sentence should be running

concurrently to the prior state sentences by contending that “[n]ow

seven years later, the federal court judge states he meant for the

sentence to be consecutive. He has no authority to amend the

judgment and sentence order seven years later.” (Reply (doc. 15) at

3-4.)

        As a result of the above-referenced decision in Barden, 921

F.2d at476 (the Barden procedure), the BOP considers an inmate's

request for pre-sentence credit toward a federal sentence for time

spent in service of a state sentence as a request for a nunc-pro-

tunc (now-for-then) sentence designation. Casteel made such a

request. In response, the BOP engaged in the requisite steps to

consider Casteel’s inquiry under 18 U.S.C. § 3621(b).

        Th BOP considered all statutory factors in Casteel’s                nunc-

pro-tunc request, including the response from sentencing judge,

Robert W. Pratt.(App.(doc. 14-1) at 45-50.) Although the BOP

considers an inmate’s request for credit towards a federal sentence

for time spent in service of a state sentence as a request for a

retroactive concurrent or nunc-pro-tunc designation, the BOP is

vested       with   the   discretion   to   make   the   decision   and   is   not

obligated to grant a request. Barden, 921 F.2d at 483; Pierce, 614

                                        -9-
 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20   Page 10 of 11 PageID 196


F.3d at 160. There is no constitutional right to a nunc-pro-tunc

designation, and federal habeas review of BOP decisions in the area

is highly deferential. Hunter v. Tamez, 622 F.3d 427, 430-32 (5th

Cir.2010)(Bureau of Prisons’ denial of inmate’s nunc-pro-tunc

designation request does not violate principles of federalism or

doctrine of separation of powers). Once the BOP has considered the

inmate’s request, judicial consideration is limited to whether an

abuse of discretion has occurred. Barden, 921 F.2d at 478.

     In    making   a   nunc-pro-tunc   determination    where   a   federal

sentence is imposed first and the federal sentencing court has not

made its intent known regarding whether multiple sentences are to

run concurrently, the BOP considers the factors set out in 18

U.S.C. § 3621(b). Those facts include:(1)the resources of the

facility    contemplated;(2)the    nature   and    circumstances     of   the

offense;(3) the history and characteristics of the prisoner;(4) any

statement by the court that imposed the sentence; and (5)any

pertinent policy statement issued by the Sentencing Commission

pursuant to 28 U.S.C. § 994(a)(2). 18 U.S.C. § 3621(b).

     Casteel has offered no evidence the BOP abused its discretion

in denying his nunc-pro-tunc designation request. In this matter,

it appears all of these statutory factors were considered in making

the determination upon Casteel’s request.(App.(doc.14-1),at 50-51.)

Notably, under factor (2), the instant federal offenses were noted,

as well as Casteel’s state offense of Trespassing. Id. Under factor


                                   -10-
 Case 4:17-cv-00663-Y Document 21 Filed 06/02/20     Page 11 of 11 PageID 197


(3), it was noted that Casteel had no prior criminal convictions

but had a BOP disciplinary history. Id. As noted, under factor (4)

the BOP solicited the position of the sentencing court as it

pertained      to   retroactively     designating    Casteel       to   a   state

institution for service of the respective sentence.(App. (Doc. 14-

1) at 45-46, 48.) The sentencing judge responded that Casteel’s

federal and state sentences should run consecutively.(Id. at 48,

50.) After reviewing Casteel’s case under the factors detailed in

18    U.S.C.   §    3621(b),   the   BOP   determined   that   a    retroactive

concurrent designation would not be appropriate. (App. (doc. 14-1)

at 50-51.) Casteel has not shown that the BOP’s rejection of his

request for nunc-pro-tunc sentencing designation was an abuse of

discretion.

       Thus, after review of this record, the Court concludes that

Casteel’s sentence is properly computed and that this petition

under 28 U.S.C. § 2241 must be denied.



IV.    CONCLUSION AND ORDER

       For all of the foregoing reasons, petitioner Devan Rodez

Casteel’s petition for writ of habeas corpus under 28 U.S.C. § 2241

is DENIED.

       SIGNED June 2, 2020.

                                             ____________________________
                                             TERRY R. MEANS
                                             UNITED STATES DISTRICT JUDGE




                                      -11-
